



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ceasor, 2021 ONCA 54

DATE: 20210129

DOCKET: C68597

MacPherson, Trotter and Harvison
    Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeremey Ceasor

Appellant

Neha Chugh, for the appellant

Nicolas De Montigny, for the respondent

Heard: in writing

On appeal from the sentence imposed by
    Justice Deborah A. Kinsella of the Ontario Court of Justice on July 15, 2020.

REASONS FOR DECISION


[1]

On March 20, 2020, the appellant pleaded guilty
    to a number of weapons offences. The parties made a joint recommendation for a
    six month sentence to be imposed on a future date due to the pandemic. In the
    meantime, the appellant was released on bail.

[2]

On June 12, the appellant was arrested and
    charged with two offences, including breaching his release order:
Criminal
    Code
, R.S.C., 1985, c. C-46, s. 145.

[3]

On July 15, the appellant pleaded guilty to the
    s. 145 offence. The parties jointly proposed a sentence of time served (the 33
    days the appellant spent in custody from June 12 to July 15). The sentence was
    not imposed at the time because after pleading guilty the appellant made
    statements suggesting that he did not breach his release order. On July 15, the
    trial judge also imposed the six month sentence on the earlier weapons charges.

[4]

On August 4, the sentencing judge granted the
    accuseds application to strike his guilty plea on the s. 145 charge. The
    defence suggested that the 33 days of pre-sentence custody which was previously
    applied to the s. 145 charge could and should be shifted to the weapons charges
    for which the sentence was about to start. The Crown disagreed.

[5]

The sentencing judge agreed with the Crown. She
    said:

Because if the idea was it was going to be
    used on these charges, I have now struck the plea. I mean ultimately if
    something changes and these charges resolve, hed certainly still have that
    time in the bank, if I can call it that. But it may be that its not time that
    is available to be used in any other fashion because that wasnt the intention.

[6]

The appellant contends that the sentencing judge
    erred in reaching this conclusion. His position is that the pre-trial custody
    tentatively assigned by both parties to the later breach offence could be
    shifted to the weapons offence once the sentencing judge had set aside the
    appellants guilty plea to the breach offence. We do not accept this
    submission.

[7]

The starting point is s. 719(3) of the
Criminal
    Code
which provides:

In determining the sentence to be
    imposed on a person convicted of an offence, a court may take into account any
    time spent in custody by the person as a result of the offence.

[8]

Against this backdrop, there is a long line of
    cases holding that s. 719(3) does not permit an offender to bank custodial
    time for unrelated offences. To give credit for time spent serving a sentence
    for another offence would distort the sentencing regime: see, for example,
R.
    v Wilson
, 2008 ONCA 510, at paras. 40-45;
R. v. Pammett
, 2016
    ONCA 979, at para. 20; and
R. v. Perkins
, 2017 ONCA 152, at para. 30.

[9]

In this case, the entire focus of both parties
    was on the issue of credit for pre-trial custody in relation to the breach of
    recognizance offence. The parties reached an agreement on that issue. That
    agreement remains in place and can be implemented if the appellant is convicted
    following a guilty plea or a trial of that offence. However, if that does not
    come to pass, there is no connection between the two sets of offences the appellant
    faced. Accordingly, as Rosenberg J.A. said in
Wilson
, at para. 45:
    But, at the end of the day when it comes time to sentence an offender the
    court can only take into account factors that relate to the particular offence
    under consideration.

[10]

The appeal is dismissed. The appellant shall
    surrender into custody at the institution from which he was released within 72
    hours of the release of these reasons, failing which a warrant shall issue for
    his arrest.

J.C.
    MacPherson J.A.

Gary
    Trotter J.A.

Harvison
    Young J.A.


